Citation Nr: 0819284	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-39 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1996 to 
November 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for low back disorder 
(claimed as chronic low back pain). 

The matter is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran contends that he has a low back disorder (claimed 
as chronic low back pain) that is related to an injury he 
incurred in service.

The veteran's service medical records demonstrate that in 
August 1996, he was treated for a bilateral foot injuries 
resulting from a parachute jumping accident.  The Board 
observes that since his separation from service in November 
1998, the veteran has been service connected for bilateral 
achilles tendonitis and plantar fasciitis with hallux valgus 
as directly related to his August 1996 injuries.

While the veteran's service medical records are void of any 
specific complaints, diagnoses or treatment for low back 
problems, the veteran insists that these problems are related 
to the August 1996 parachute jumping accident in which he 
injured his feet.  

His VA medical records reflect that in May 2001, the veteran 
was treated for complaints of low back pain.  At that time, 
the veteran noted that he had first injured his back in the 
August 1996 parachute jumping accident, and that he had 
experienced low back pain over the years that had recently 
become more severe.  The assessment was lumbar strain.  
Subsequent VA medical records indicate that the veteran has 
been diagnosed with chronic back pain.  However, diagnostic 
testing, including X-rays, CT scan and Magnetic Resonance 
Imaging, have demonstrated no fractures of the lumbar spine. 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In this case, the veteran has 
not yet been afforded a VA examination to address his claim 
for service connection for a low back disorder.  While the 
veteran's service medical records do not show any specific 
complaints, diagnoses, or treatment of low back problems, the 
veteran has provided competent lay and medical evidence that 
he currently suffers from chronic low back pain that may be 
associated with an established injury incurred in service.  
Accordingly, the Board finds that a VA examination is in 
order to fully and fairly assess the merits of his claim.  38 
C.F.R. § 3.159(c)(4). 

Additionally, while the veteran claims that his chronic low 
back pain arose from the same injury in which he incurred his 
current service-connected foot disabilities, no VA examiner 
has yet commented on whether a relationship exists between 
those conditions.  For this reason, the Board feels that a 
medical examination should contain an opinion as to whether 
the veteran has a low back disorder that is related to his 
service-connected disabilities of the feet.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of any current back 
disorders.  The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination, and the examiner's report 
should reflect that the file was 
reviewed.  The examiner should provide 
an opinion as to the following 
questions:

a)  Is it is as likely as not (50 
percent probability or greater) that 
the veteran has a current low back 
disorder that is causally or 
etiologically related to the August 
1996 parachute jumping accident or 
any other incident during his period 
of active service? 

b) Is it as likely as not (50 
percent probability or greater) that 
the veteran has a current low back 
disorder that was either caused by 
or aggravated beyond its natural 
progression by his service-connected 
disabilities of the feet?

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
appellant, issue a supplemental 
statement of the case.  Allow the 
appropriate period for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2007).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

